Jordan, Judge.
This was a suit on a dormant judgment as authorized by Code § 110-1003, a copy of the fi. fa. based on the judgment being attached as an exhibit to the petition. The defendant in his answer to the petition denied by paragraphs all allegations of the petition except that of jurisdiction and by way of further plea and answer asserted that he had never been served and did not appear in the original suit. The trial court sustained the plaintiff’s general demurrer to the plea and answer and dismissed it and subsequently entered judgment for the plaintiff. The appeal is from that judgment, error being enumerated on the order of the trial court sustaining the general demurrer to the plea and answer. Held:
1. A suit on a judgment is in the nature of a suit on an unconditional contract in writing, and the answer of the defendant which denied by paragraphs the allegations of the petition constituted nothing more than a plea of the general issue and was properly stricken on general demurrer. Johnson v. Cobb, 100 Ga. 139 (2) (28 SE 72); Hagins v. Blitch, 6 Ga. App. 839 (65 SE 1082); Matthews v. Bates, 93 Ga. 319 (20 SE 318).
2. The defendant having filed no traverse to the entry of service in the original suit, his special plea was likewise subject to general demurrer. Benton v. Maddox, 56 Ga. App. 132 (1) (192 SE 316); Ketterer v. Stringfield, 142 Ga. 441 (1) (83 SE 116); Allgood v. Isengor Camera Exchange, 93 Ga. App. 343 (92 SE2d 30).

Judgment affirmed.


Beil, P. J., and Eberhardt, J., concur.

Howard Moore, Jr., for appellant.
Talley Kirkland, for appellee.